Citation Nr: 1502621	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  12-19 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an increased rating in excess of 20 percent for a left shoulder disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Alicia R. Bordewyk



INTRODUCTION

The Veteran served on active duty from January 1984 to December 1987.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

Although the Veteran requested a Board hearing in a July 2012 VA Form 9, he failed to report for the hearing scheduled in October 2013.  He was provided with notice of the hearing in an August 2013 letter, did not inform VA that he could not attend the scheduled hearing, and has not requested that the hearing be rescheduled.  Therefore, the request for a hearing is considered withdrawn.  38 C.F.R. § 20.704(d) (2014). .

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In May 2013 and January 2015 statements, the Veteran and his representative have reported that the Veterans left shoulder disability has worsened since the last VA examination conducted almost four years ago in February 2011.  He specifically reported limitation of abduction to less than 25 degrees due to severe pain.  

A Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination and the Veteran is competent to provide an opinion that his disability has worsened.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  As such, the Board finds that a new VA examination must be provided in order to assess the current severity of his left shoulder disability and all related residuals.  

Additionally, upon remand, all outstanding VA and private treatment records be obtained and associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify and provide releases authorizing VA to obtain records of treatment from:

(a) Atlas Physical Therapy dated since March 2011;
(b) Island PT LLC dated since April 2012;
(c) Low Country Orthopaedics dated since July 2012; and 
(d) Palmetto Primary Care Physicians dated since January 2011;
(e) any other private clinician who has treated the Veteran during the pendency of his claim (since January 2010).

2.  Obtain all outstanding VA medical records dated since February 2011.

3.  Then schedule the Veteran for a VA examination to determine the current severity of his left shoulder disability.  The examiner should review the claims folder, and all indicated testing should be conducted.

The examiner should report the range of motion of the left shoulder in degrees.  The examiner should report whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the disability.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  Furthermore, any additional loss of motion or function (decreased or abnormal excursion, strength, speed, coordination, or endurance) with repetitive movement must be noted.  

The examiner shall inquire as to periods of flare-up and note the frequency and duration of any such flare-ups.  The examiner must equate all functional losses due to pain, incoordination, fatigue, weakness, and flare-ups, etc., to additional loss of motion (beyond what was shown on clinical examination).  In other words, all functional deficits should be described by equating the collective effect of those deficits to a level of disability contemplated by a certain limitation of motion even though such limited motion is not shown on the examination.  

The examiner should identify any neurologic impairment resulting from the left shoulder disability, as well as any associated malunion, nonunion, or deformity of the bones around the left shoulder joint.

4.  Then review the record in light of the new evidence obtained.  If any benefit on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
SONNET BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




